     Case 2:20-cv-01077-RFB-EJY Document 14 Filed 06/29/20 Page 1 of 2



 1   Jeremy J. THOMPSON, ESQ.
     JEREMY
     Nevada Bar No. 12503
 2   CLARK HILL, PLLC
 3   3800 Howard Hughes Pkwy., Suite 500
     Las Vegas, NV 89169
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Email: jthompson@clarkhill.com
     Attorneys for Defendant
 6   EQUIFAX INFORMATION SERVICES LLC
 7

 8                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 9
     AARON BLAZEVICH,                                   )
10                                                      )   Case No. 2:20-cv-01077-RFB-EJY
                                                        )
11                                        Plaintiff,    )   STIPULATION OF EXTENSION OF
                                                        )
12 v.                                                   )   TIME FOR DEFENDANT EQUIFAX
                                                        )   INFORMATION SERVICES LLC TO
13 EXPERIAN INFORMATION SOLUTIONS,                      )   FILE ANSWER
                                                        )
   INC., EQUIFAX INFORMATION SERVICES                   )
14                                                          FIRST REQUEST
   LLC, TRANS UNION, LLC, SYNCHRONY                     )
15 BANK and PORTFOLIO RECOVERY                          )
   ASSOCIATES, LLC,                                     )
                                                        )
16                                                      )
                        Defendant.                      )
17

18             Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
21   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
22   move or otherwise respond to the Complaint in this action is extended from July 8, 2020 through
23   and including July 29, 2020. Plaintiff and Equifax are actively engaged in settlement
24   ///
25   ///
26   ///
27   ///
28


     64606600v.1
     ClarkHill\95782\337215\260047528.v1-6/29/20
     Case 2:20-cv-01077-RFB-EJY Document 14 Filed 06/29/20 Page 2 of 2



 1   discussions. The additional time to respond to the Complaint will facilitate settlement discussions.

 2   This stipulation is filed in good faith and not intended to cause delay.

 3             Respectfully submitted this 29th day of June, 2020.

 4

 5    CLARK HILL, PLLC                                   No Opposition
 6    By: //s// Jeremy J. Thompson                        //s// Steven A. Alpert_________
      JEREMY J. THOMPSON, ESQ.                           STEVEN A. ALPERT, ESQ.
 7    Nevada Bar No. 12503                               Nevada Bar No. 8353
 8    3800 Howard Hughes Pkwy., Suite 500                PRICE LAW GROUP, APC
      Las Vegas, NV 89169                                5940 S. Rainbow Blvd., Ste. 3014
 9    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400                          Las Vegas, NV 89118
10    Email: jthompson@clarkhill.com                     Telephone: (702) 794-1457
      Attorneys for Defendant                            Facsimile: (866) 401-1457
11    Equifax Information Services LLC                   Email: alpert@pricelawgroup.com
                                                         Attorney for Plaintiffs
12

13

14
     IT IS SO ORDERED:
15

16
     __________________________
17   United States Magistrate Judge
18   DATED: June 29, 2020
19

20

21

22

23

24

25

26

27

28
                                                      -2-
     64606600v.1
     ClarkHill\95782\337215\260047528.v1-6/29/20
